617 N.W.2d 533 (2000)
463 Mich. 347
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Donald SULLIVAN, Defendant-Appellant.
Docket No. 115854, COA No. 206962.
Supreme Court of Michigan.
May 31, 2000.[]
On order of the Court, the application for leave to appeal from the October 29, 1999 decision of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to file a supplemental application is also considered, and it is Granted. The supplemental application for leave to appeal is considered, and it is Denied, because we are not persuaded that the questions presented should be reviewed by this Court.
NOTES
[]  As modified on reconsideration Sept. 26, 2000.